Title: James Madison to George Long, 3 November 1827
From: Madison, James
To: Long, George


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Novr. 3. [1827]
                            
                        
                        
                        My communication with the other Visitors necessarily retarded by their scattered & distant situations
                            was unfortunately still further delayed, by four of their letters having entered mail for Montpr in Vermont. I am at
                            length authorized to confirm my anticipation of the regret of the prospect of losing your valuable services at the
                            University; and their particular regret that your separation from it shd. be an object with you, before the expiration of
                            the stipulated term. Aware at the same time of the strong inducements held out to you by the new & distinguished
                            Institution in your own Country, and sensible of the praiseworthy course observed by you on the occasion, they are
                            unwilling to insist vigorously on your engagement here at the expence of your prospects there. But they are induced to
                            hope that the circumstances of the London University and the kind dispositions of its Trustees may lead to an indulgent
                            arrangement not incompatible with your continuance beyond the period at which you wish to be released, and even to the end
                            of the engagement itself. They do not doubt that the effort to bring abt. such an arrangement, will accord as well with
                            your dispositions, as with their views, and in order to aid the effort on your part The Minister of the U.S. in G. B. will
                            be desired to communicate with the London Trustees, on the subject, in the way most likely to engage their favorable
                            attention to it.
                        
                            
                                
                            
                        
                    